 



EXHIBIT 10.2
SERVICES AGREEMENT
     This Services Agreement (this “Agreement”), dated as of February 22, 2008
(the “Effective Date”), is by and between American Processing Company, LLC, a
Michigan limited liability company (the “Service Provider”), Wilford & Geske, a
Minnesota professional corporation (the “Firm”), and, solely for purposes of
making the commitments set forth in Article VIII (Restrictive Covenants),
Lawrence A. Wilford and James A. Geske (each a “Restricted Party,” and
collectively, the “Restricted Parties”). The Firm and the Service Provider are
hereinafter collectively referred to as the “Parties”. Unless otherwise
indicated, capitalized terms used but not otherwise defined herein have the
meanings set forth in Section 1.1 below.
RECITALS
     A. The Firm is a general service law firm engaged in the Practice of Law,
including, without limitation, providing foreclosure, bankruptcy, eviction and
related legal services to its Clients out of the Firm’s principal office located
in Woodbury, Minnesota. Prior to the date hereof, in addition to the Practice of
Law, the Firm provided certain non-legal services to its Clients, including the
Mortgage Default Support Services.
     B. Immediately prior to, and in connection with the transactions
contemplated by this Agreement, the Firm has sold to the Service Provider
substantially all of the assets (the “Purchased Assets”) used by the Firm in the
business of providing Mortgage Default Support Services and the Service Provider
has assumed certain liabilities of the Firm associated therewith (the “Assumed
Liabilities”) pursuant to that certain Asset Purchase Agreement, executed
concurrently with this Agreement (the “Purchase Agreement”), by and among the
Firm, the Service Provider and the Restricted Parties.
     C. The Firm now desires, subject to the terms and conditions described
herein, to engage the Service Provider to provide Mortgage Default Support
Services to the Firm for the benefit of its Clients; provided, however, that the
performance of any Legal Services in connection with the business of the Firm
shall continue to be performed by the Firm.
     D. Each Restricted Party has agreed to become a party to this Agreement for
the limited purpose of agreeing to certain covenants applicable to him as set
forth in Article VIII (Restrictive Covenants).
AGREEMENTS
     In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definition of Certain Terms. The terms defined in this Section 1.1,
whenever used in this Agreement (including in the schedules and exhibits), shall
have the respective meanings indicated below for all purposes of this Agreement:
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

 



--------------------------------------------------------------------------------



 



     “Affiliate” as applied to any Person, means any other Person, directly or
indirectly, controlling, controlled by, or under common control with, that
Person. The term “control” (including, with correlative meanings, the terms
“controlling, “controlled by” and” under common control with”), as applied to
any Persons, includes the possession, directly or indirectly, of ten percent
(10%) or more of the voting power (or in the case of a Person which is not a
corporation, ten percent (10%) or more of the ownership interest, beneficial or
otherwise) of such Person or the power otherwise to direct or cause the
direction of the management and policies of that Person, whether through voting,
by contract or otherwise.
     “Agencies” shall mean, individually or collectively, Fannie Mae, Freddie
Mac, FHA, VA and GNMA and any other governmental agencies or quasi-governmental
agencies that are residential mortgage lenders or residential mortgage loan
servicing companies that are or become Clients of the Firm.
     “Agreement” has the meaning set forth in the Preamble of this Agreement.
     “Amended Fee Schedule Date” means January 1, 2009 and each anniversary
thereof.
     “Amended Fee Schedule” has the meaning set forth in Section 3.1(c) of this
Agreement.
     “Applicable Law(s)” means any statute, law, ordinance, regulation,
requirement, order or rule of any federal, state, local government or other
governmental agency or body or of any other type of regulatory body, or any
governmental or administrative interpretation of any thereof, including, but not
limited to, any and all federal, state and local laws governing the legal
profession generally, including, but not limited to, the State of Minnesota’s
Rules of Professional Conduct, the Fair Debt Collection Practices Act and the
Graham-Leach-Bliley Act.
     “Assumed Liabilities” has the meaning set forth in the Recitals of this
Agreement.
     “BLS” has the meaning set forth in Section 3.1(b) of this Agreement
     “Breaching Party” has the meaning set forth in Section 9.3 of this
Agreement.
     “Business” means the business of providing Mortgage Default Support
Services.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in Minneapolis, Minnesota.
     “Change” and “Changes” have the meaning set forth in Article X of this
Agreement.
     “Claim” has the meaning set forth in Section 12.6 of this Agreement.
     “Clients” shall mean residential mortgage lenders or residential mortgage
loan servicing companies that have engaged the Firm, or may engage the Firm in
the future, as well as any other Person who receives Legal Services from the
Firm.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

2



--------------------------------------------------------------------------------



 



     “Computer System” shall have the meaning set forth for such term in the
Purchase Agreement, together will all enhancements and additions thereto and
replacements for any component parts thereof.
     “CPI” has the meaning set forth in Section 3.1(b) of this Agreement.
     “CPI Percentage” has the meaning set forth in Section 3.1(b) of this
Agreement.
     “Effective Date” has the meaning set forth in the Preamble to this
Agreement.
     “Employee Expenses” means any and all employee costs of the Service
Provider Workforce, including, but not limited to, personnel salaries, overtime,
bonuses, commissions, fringe benefits, accrued vacations, sick leave time,
profit sharing, pension, and any insurance benefits.
     “Encumbrances” means any liens, hypothecations, mortgages, charges,
security interests, pledges and other encumbrances and claims of any nature.
     “Engagement Letter” means any engagement letter, contract, agreement or
other arrangement between the Firm and a Client.
     “Extended Term” has the meaning set forth in Section 9.2 of this Agreement.
     “Fannie Mae” shall mean the Federal National Mortgage Association.
     “Fee Schedule” has the meaning set forth in Section 3.1(a) of this
Agreement.
     “Firm Confidential Information” has the meaning set forth in Section 7.2(a)
of this Agreement.
     “Firm Damages” has the meaning set forth in Section 12.4 of this Agreement.
     “Firm” has the meaning set forth in the Preamble of this Agreement.
     “First Invoice” has the meaning set forth in Section 3.2(a) of this
Agreement.
     “FHA” shall mean the Federal Housing Administration.
     “Force Majeure Condition” shall mean any condition or event beyond the
control of the Party affected thereby, including, but not limited to, fire,
explosion, or other casualty, act of God, war or civil disturbance, acts of
public enemies, embargo, the performance or non-performance of third parties,
acts of city, state, local or federal governments in their sovereign,
regulatory, or contractual capacity, labor difficulties and strikes.
     “Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation.
     “GAAP” means United States generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

3



--------------------------------------------------------------------------------



 



Standards Board (or any successor authority) that are applicable as the date of
determination, consistently applied in accordance with past practices.
     “Governmental Body” means any:
          (a) foreign, federal, state, county, municipal, city, town village,
district, or other jurisdiction or government of any nature;
          (b) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or other
entity and any court or other tribunal); or
          (c) body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.
     “GNMA” shall mean the Government National Mortgage Association.
     “Indemnified Party” has the meaning set forth in Section 12.6 of this
Agreement.
     “Indemnifying Party” has the meaning set forth in Section 12.6 of this
Agreement.
     “Initial Term” has the meaning set forth in Section 9.1 of this Agreement.
     “Initial Year” has the meaning set forth in Section 3.1(b) of this
Agreement.
     “Insolvent” means a party who makes an assignment for the benefit of its
creditors, or voluntarily commences proceedings in bankruptcy, reorganization or
liquidation under the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.,
as amended, or under any other state, federal or Applicable Law for the relief
of debtors (or an action under any such laws is commenced against such party and
is not discharged within 60 days); or (c) has a receiver, trustee or custodian
appointed to operate its business who is not discharged within 60 days of his,
her or its appointment.
     “Investors” shall mean Fannie Mae, Freddie Mac and the Private Investors,
collectively.
     “Invoice” means any Monthly Invoice or the First Invoice.
     “Legal Services” means the practice of law, including counseling or
assisting others in matters that require the use of legal discretion and
profound legal knowledge, the giving of advice or the rendering of any service
requiring the use of legal skill or knowledge or any other such service, the
provision of which by an individual whom is not a licensed attorney, would
constitute the unauthorized practice of law in the State of Minnesota.
     “Malpractice Insurance Policies” has the meaning set forth in Section 4.6
of this Agreement.
     “Material Breach” means any breach of this Agreement by one Party that:
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

4



--------------------------------------------------------------------------------



 



     (a) significantly deprives the Non-breaching Party of the material benefits
afforded to it under this Agreement;
     (b) causes the Non-breaching Party to suffer losses or damages that cannot
be properly redressed by the payment of money; or
     (c) constitutes gross negligence or willful misconduct on the part of the
Breaching Party.
     “Measuring Month” has the meaning set forth in Section 3.1(b) of this
Agreement.
     “Monetary Default Event” has the meaning set forth in Section 9.3 of this
Agreement.
     “Monthly Invoice” has the meaning set forth in Section 3.2(a) of this
Agreement.
     “Mortgage Default Support Services” means the mortgage default support and
processing services summarized on Exhibit A, which are undertaken in connection
with residential mortgage defaults including, but not limited to, the processing
and support of foreclosures, foreclosure sales, evictions, torrens action,
reduced redemption and bankruptcy filings, but excluding in each instance any
Legal Services; provided, however, the Mortgage Default Support Services shall
not include the direct provision by Service Provider of any service of process,
auction services, title services, and posting and newspaper publication
services.
     “New Fee Amount” has the meaning set forth in Section 3.1(b) of this
Agreement.
     “Non-breaching Party” has the meaning set forth in Section 9.3 of this
Agreement.
     “Objection Notice” has the meaning set forth in Section 3.1(c) of this
Agreement.
     “Office Products” has the meaning set forth in Section 4.4 of this
Agreement.
     “Parties” has the meaning set forth in the Preamble of this Agreement.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Practice of Law” means any activities that constitute providing Legal
Services.
     “Prevailing Party” has the meaning set forth in Section 12.2 of this
Agreement.
     “Private Investors” shall mean individual private investors who make or
invest in residential mortgage loans.
     “Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.
     “Purchased Assets” has the meaning set forth in the Recitals of this
Agreement.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

5



--------------------------------------------------------------------------------



 



     “Reasonable Attorneys’ Fees” shall mean those attorney’s fees actually
incurred in obtaining specific performance, injunctive relief or a judgment in
favor of the Prevailing Party.
     “Restricted Period” has the meaning set forth in Section 8.1(a) of this
Agreement.
     “Restrictive Covenants” has the meaning set forth in Section 8.1 of this
Agreement.
     “Second Invoice” has the meaning set forth in Section 3.2(a) of this
Agreement.
     “Service Provider Confidential Information” has the meaning set forth in
Section 7.1(a) of this Agreement.
     “Service Provider Intellectual Property” has the meaning set forth in
Section 7.6 of this Agreement.
     “Service Provider Workforce” has the meaning set forth in Section 5.1 of
this Agreement.
     “Service Provider” has the meaning set forth in the Preamble of this
Agreement.
     “Standard Operating Procedures” or “SOPs” means the operating procedures
agreed to by the Parties regarding the provision of Mortgage Default Support
Services by the Service Provider to the Firm.
     “Termination Date” means the effective date of the termination of this
Agreement in accordance with Sections 9.3, 9.4 or 9.5.
     “Territory” has the meaning set forth in Section 8.1(a) of this Agreement.
     “Transition” has the meaning set forth in Section 6.2.
     “Transition Plan” has the meaning set forth in Section 6.2.
     “Veritas Software” means that certain case management software program
owned by the Service Provider and used in the provision of Mortgage Default
Support Services whether or not such program is referred to by the name
“Veritas”.
     “Work Product” shall mean all work product developed by the Firm, or any of
its employees or approved subcontractors including Service Provider, for the
Firm’s Clients (tangible, recorded or otherwise, and without regard to the form
of recordation or state of completion), whether or not the services being
performed are complete and specifically includes all work product of the Service
Provider in providing the Mortgage Default Support Services, other solely than
such materials relating to the Service Provider’s internal administration (its
employees, equipment, software and other systems).
     “Work-in-Process” shall mean at any time shall mean the files for which
some portion of mortgage default processing and support services have been
performed by the Firm prior to the Effective Date.
     “VA” shall mean the Department of Veterans Affairs.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

6



--------------------------------------------------------------------------------



 



     1.2 Additional Terms. The terms “hereof,” “herein” and “hereunder” and
terms of similar import are references to this Agreement as a whole and not to
any particular provision of this Agreement. The term “including” as used in this
Agreement is used to list items by way of example and shall not be deemed to
constitute a limitation of any term or provision contained herein. As used in
this Agreement, the singular or plural number shall be deemed to include the
other whenever the context so requires. Section, paragraph, clause, Exhibit and
Schedule references contained in this Agreement are references to sections,
paragraphs, clauses, Exhibits and Schedules in or to this Agreement, unless
otherwise specified.
ARTICLE II
SERVICES TO BE PROVIDED BY THE SERVICE PROVIDER
     2.1 Mortgage Default Support Services. The Firm hereby engages the Service
Provider, and the Service Provider hereby agrees, to perform the Mortgage
Default Support Services that the Firm has determined or established as
necessary and essential for the benefit of, and on behalf of, its Clients,
including, but not limited to, those set forth on Exhibit A.
     2.2 Supervision of Service Provider Personnel. The Parties intend that all
employees of the Service Provider who are providing Mortgage Default Support
Services pursuant to this Agreement, shall, to the extent required by Applicable
Law, work under the direct or indirect supervision of an attorney employed by
the Firm solely with respect to any Legal Services. Such supervising attorney
shall have the ultimate authority as to all Legal Services regarding each file,
matter, or case for which the Service Provider is performing the Mortgage
Default Support Services. Notwithstanding the foregoing, Service Provider shall
be solely responsible for the supervision of its employees as to
employment-related matters.
     2.3 Standard Operating Procedures. The Standard Operating Procedures shall
be initially formulated in compliance with all Applicable Laws. Until the
parties agree otherwise, the Standard Operating Procedures shall be those
utilized by the Firm in providing such services with respect to its Client files
prior to the Effective Time, which such SOPs shall be communicated by the Firm
to the Service Provider. The Standard Operating Procedures shall be amended from
time to time by the Parties, in accordance with changes in Applicable Law, or
for the reasonable accommodation of reasonable requests by the Firm, based upon
the changing requirements of its Clients, Investors or Agencies, any such
amendment to be made upon the mutual agreement of the Parties.
     2.4 Exclusivity. During the term of this Agreement (including any
extensions or renewals thereof), none of the Service Provider or any of its
Affiliates shall directly or indirectly provide Mortgage Default Support
Services to any other Person with respect to Legal Services related to real
estate located in the State of Minnesota. The foregoing shall apply to all
Persons performing Legal Services related to real estate located in Minnesota
whether or not such Person is actually located in the State of Minnesota or
simply providing Legal Services in Minnesota. For clarity, during the term of
this Agreement (including any extensions or renewals thereof), the foregoing
shall prohibit the Service Provider and its Affiliates from directly or
indirectly licensing the Veritas Software to any other Person with respect to
Legal Services related to real estate located in the State of Minnesota.
Notwithstanding the foregoing, Service Provider shall, with the prior written
consent of the Firm (which consent will not be unreasonably withheld or
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

7



--------------------------------------------------------------------------------



 



delayed), be entitled to provide Mortgage Default Support Services to any Person
who has sold to the Service Provider substantially all of the assets used by
such Person in the business of providing Mortgage Default Support Services. The
parties acknowledge that it would be reasonable for the Firm to withhold its
consent if the provision of Mortgage Default Support Services by the Service
Provider could reasonably be expected to lead to the material erosion of the
Firm’s market share or reduce or eliminate a material competitive advantage of
the Firm.
     2.5 Employees. The Firm shall have the right to request that any employee
of Service Provider that is providing Mortgage Default Support Services to the
Firm hereunder be removed from providing such services and the Parties shall
cooperate in good faith to accommodate any such request as soon as reasonably
practicable. The Parties shall cooperate in good faith as to the staffing by
Service Provider of the personnel providing Mortgage Default Support Services to
the Firm, including, without limitation, the removal, replacement or other
change in such personnel.
ARTICLE III
COMPENSATION AND REIMBURSEMENT
     3.1 Fees and Reimbursement.
     (a) Initial Fee Schedule. Subject to the terms and conditions of this
Section 3.1, in consideration for the performance of the Mortgage Default
Support Services hereunder, the Service Provider will be compensated on a per
file fee basis for each file on which the Firm utilizes the Service Provider for
Services in accordance with the following fee schedule (the “Fee Schedule”):

      Type of File   Per File Fee
Foreclosure
  $[***]
Bankruptcy
  $[***]
Eviction
  $[***]
Reduced Redemption
  $[***] (for files opened prior to January 1, 2008)
 
  $[***] (for files opened on or after January 1, 2008)
Torrens Action
  $[***]
Other
  $[***]

The Fee Schedule set forth above shall be in effect for a period starting on the
Effective Date and ending on March 31, 2009. For the avoidance of doubt, the
Parties acknowledge that the per file fee for each file will not be less than or
exceed the specified per file fee in effect for that particular type of file at
the time the Firm directs the Service Provider to perform Mortgage Default
Support Services for a particular file, without regard to the amount of Mortgage
Default Support Services required with respect to such file.
     (b) Amended Fee Schedule.
          (i) The parties acknowledge and agree that, for each of the calendar
years 2009, 2010, 2011 2012 and 2013 (each an “Initial Year”), on April 1st of
each Initial Year, each per file fee set forth on the Fee Schedule shall be
increased to equal that amount (the “New Fee
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

8



--------------------------------------------------------------------------------



 



Amount”) equal to the product of (x) the per file fee in effect during the
immediately preceding Initial Year and (y) the CPI Percentage. In no event shall
the New Fee Amount for any per file fee be less than the per file fee for the
immediately preceding year. For each Initial Year, the New Fee Amount for each
fee per file shall be submitted to the Firm in writing by Service Provider on a
date that is no later than thirty (30) days after the publication of the
Consumer Price Index — All Urban Consumers, U.S. City Average by the BLS (as
defined below) for the applicable Measuring Month (as defined below). The Firm
acknowledges that it shall have no right to contest the New Fee Amounts for any
Initial Year. For purposes of this Agreement, for any Initial Year, the “CPI
Percentage” shall equal the product of (x) 100% and (y) a fraction, the
numerator of which is the Consumer Price Index — All Urban Consumers, U.S. City
Average (the “CPI”) compiled and published by the Bureau of Labor Statistics and
the Department of Labor (the “BLS”) for the United States of America for the
month of February immediately preceding April 1st of such Initial Year (the
“Measuring Month”) and the denominator of which is the CPI for the month twelve
(12) months prior to such Measuring Month. In the event that the CPI Percentage
is less than 100% for any Initial Year, the Parties agree that there shall be no
increase or decrease to the per file fee in effect for such Initial Year;
provided, however, if, for a given Initial Year, the CPI percentage is
calculated to be less than 100%, the CPI Percentage for the next Initial Year
shall be computed using the Measuring Month twenty-four (24) months prior to
such Measuring Month as the denominator. For purposes of example only, to
determine the CPI Percentage for the adjustment to be made on April 1, 2009 the
CPI Percentage would equal the product of (x) 100% and (y) a fraction, the
numerator of which would equal the Consumer Price Index — All Urban Consumers,
U.S. City Average published by the BLS for the month of February 2009 and the
denominator of which would be the Consumer Price Index — All Urban Consumers,
U.S. City Average published by the BLS for the month of February 2008. In
addition, for purposes of example only, if the CPI Percentage is calculated to
be less than 100% in 2009, then the CPI Percentage for the adjustment to be made
on April 1, 2010 would be equal the product of (x) 100% and (y) a fraction, the
numerator of which would equal the Consumer Price Index — All Urban Consumers,
U.S. City Average published by the BLS for the month of February 2010 and the
denominator of which would be the Consumer Price Index — All Urban Consumers,
U.S. City Average published by the BLS for the month of February 2008.
     (c) For each year during the term of this Agreement after the Initial
Years, on or before the forty-fifth (45th) day prior to an Amended Fee
Schedule Date, the Service Provider may propose to the Firm an amended Fee
Schedule (an “Amended Fee Schedule”) that will be in effect for the one-year
period commencing with the applicable Amended Fee Schedule Date. On or before
the fifteenth (15th) day after receiving the proposed Amended Fee Schedule, the
Firm may deliver to the Service Provider a notice of objection to the proposed
Amended Fee Schedule (an “Objection Notice”). If no such Objection Notice is
timely delivered by the Firm to the Service Provider, then that Amended Fee
Schedule shall be binding on the Parties for the one-year period commencing on
the applicable Amended Fee Schedule Date. If the Firm does timely deliver to the
Service Provider an Objection Notice, the Firm and the Service Provider shall
thereafter negotiate with each other in good faith to agree upon an Amended Fee
Schedule. If the Firm and the Service Provider are unable to agree upon an
Amended Fee Schedule within thirty (30) days after an Objection Notice has been
given, then the existing Fee Schedule shall remain in effect and the Service
Provider shall thereafter have the option of terminating this Agreement in its
sole discretion in accordance with Section 9.4 hereof.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

9



--------------------------------------------------------------------------------



 



     (d) Client Related Third Party Expenses. Notwithstanding anything to the
contrary herein, the Firm agrees that it will pay all Client related third party
expenses incurred by the Service Provider as a part of the performance of the
Mortgage Default Support Services hereunder, including, but not limited to, fees
paid for (i) publication and posting of legal notices; (ii) title insurance;
(iii) filing of deeds and other legal documents; (iv) sheriff services; (v)
packaging services; and (vi) court costs.
     3.2 Invoice and Payments.
     (a) Invoice. Within fifteen (15) days following the end of each calendar
month during the term of this Agreement, and any extensions or renewals thereof,
the Service Provider shall submit an invoice to the Firm (each a “Monthly
Invoice”) indicating (i) the number and types of files referred by the Firm to
the Service Provider for processing during the preceding month and (ii) the
total amount due to the Service Provider for such files referred during the
preceding month. The first such Monthly Invoice shall be delivered on
February 27, 2008 (the “First Invoice”) and for this Invoice only, the amount
will equal the product of: (A) [***]; (B) the number of Foreclosure, Bankruptcy,
Eviction, Proceeding Subsequent and Reduced Redemption files referred to the
Firm prior to the Effective Date but after the date that is [***] days, [***]
days, [***] days, [***] days and [***] days, respectively, prior to the
Effective Date; and (C) the applicable per file fee identified in the Fee
Schedule. For purposes of calculating the First Invoice, the parties hereby
agree that the First Invoice shall estimate the following number of Foreclosure,
Bankruptcy, Eviction, Proceeding Subsequent and Reduced Redemption files as
having been referred to the Firm prior to the Effective Date but after the dates
specified for each file type set out in the immediately preceding sentence, as
follows: [***] files, [***] files, [***] files, [***] files, and [***] files,
respectively. The amounts set forth in the immediately preceding sentence shall
be reflected in the First Invoice; provided, however, within ninety (90) days
after the Effective Date, the Parties shall together agree on the actual file
counts involved. To the extent the Parties determine that the actual file count
is different than the amounts set forth above, the Service Provider shall
include an adjustment for such difference in the first Monthly Invoice for which
such information is available. The second Monthly Invoice shall be delivered on
or before March 15, 2008 (the “Second Invoice”) and for this Invoice only, the
amount will equal the product of: (Y) the files created by the Firm for the
period subsequent to the Effective Date through and including February 29, 2008
and (Z) the per file fee identified in the Fee Schedule.
     (b) Objection. The Firm shall have the right to dispute, in good faith, any
Invoice, in part or in total. The Firm will promptly notify the Service Provider
of any dispute regarding any Invoice, and the Parties agree to use their best
efforts to promptly resolve any such dispute. If the Parties are unable to reach
a resolution, then the Parties will choose a mutually acceptable independent
accounting firm to resolve such dispute. The decision of the independent
accounting firm shall be final as to all matters relating to such dispute, and
the Parties shall split all costs associated with the engagement of the
independent accounting firm equally. When attempting to resolve any such
dispute, the Parties agree to allow the other Party and the independent
accounting firm access to all information relevant to such issue(s) in dispute,
unless such access would violate any other provision of this Agreement, the
attorney client privilege or any client secrets.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

10



--------------------------------------------------------------------------------



 



     (c) Payment. The Firm shall pay each Invoice within fifteen (15) days after
receipt thereof; provided, however, that the Firm is under no obligation to make
any payments for any amounts in any Invoice that is subject to a dispute as
provided in Section 3.2(b) above, until ten (10) days after such dispute is
resolved.
     3.3 Reasonable Value. The Firm and the Service Provider acknowledge and
agree that the Fee Schedule has been, and any Amended Fee Schedule shall be,
negotiated at arm’s-length and represents the reasonable value of the Mortgage
Default Support Services furnished by the Service Provider pursuant to this
Agreement, considering the nature and volume of the services required. Payment
of the fees pursuant to Section 3.2 hereof is not intended to be and shall not
be interpreted or applied as permitting the Service Provider to share in the
Firm’s fees for Legal Services performed by the Firm on behalf of its Clients.
ARTICLE IV
AFFIRMATIVE COVENANTS OF THE FIRM
     4.1 Exclusive Use of the Service Provider for Mortgage Default Support
Services. During the term of this Agreement and any extensions or renewals
thereof, the Firm shall engage only the Service Provider to provide Mortgage
Default Support Services (or services similar to the Mortgage Default Support
Services) for the Firm or on behalf of a Client, and shall not retain, hire,
employ, use or engage any other Person to provide such services.
     4.2 Notification to and Consents from Clients. In accordance with
Applicable Law and any Engagement Letter, the Firm shall notify and, where
required by the terms or conditions of any Engagement Letter, obtain the consent
of its existing Clients and any new Clients of the Firm’s intention to use the
Service Provider to provide Mortgage Default Support Services.
     4.3 Supervision of Service Provider Employees. The Firm agrees to cause its
attorneys to provide supervision (as to Legal Services only) of the employees of
the Service Provider that are providing Mortgage Default Support Services in
compliance with Applicable Law.
     4.4 Support of the Service Provider. The Firm shall permit employees of the
Service Provider to have access to, and the authorized use of, all software and
assets owned or licensed by the Firm needed by the Service Provider to operate
the Business and to adequately and efficiently provide the Mortgage Default
Support Services to the Firm and its Clients; provided, however, nothing in this
Section 4.4 shall be deemed to create any affirmative obligation on the Firm’s
part to purchase or acquire any such software or assets; provided, further, in
connection with the acquisition or use by the Service Provider of any such
software or asset, the Parties shall work together in good faith to determine
the Service Provider’s allocable share, if any, of such expense. Notwithstanding
the foregoing, to the extent the Firm fails to provide the Service Provider with
the authorized use of all software and assets owned or licensed by the Firm
reasonably needed by the Service Provider to operate the Business and to
adequately and efficiently provide the Mortgage Default Support Services, the
Service Provider shall not be required to provide Mortgage Default Support
Services with respect to any file that requires such authorized use or access.
Except as otherwise agreed to by the Parties in writing, all office furniture,
office equipment (including, but not limited to, telephones, computers and
copiers),
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

11



--------------------------------------------------------------------------------



 



office supplies and all other normal and customary office products associated
with or required to perform the Mortgage Default Support Services contemplated
by this Agreement (collectively, the “Office Products”) shall be the
responsibility of the Service Provider. The Firm shall have no responsibility
for any Employee Expenses. The Firm shall provide to the Service Provider in a
timely manner file count reports in a form consistent with, and using the same
methodology as, the file count reports generated by the Firm for its own account
prior to the date of this Agreement.
     4.5 Compliance With Law; Adherence to Professional Standards.
     (a) Professional Ethical Requirements. From and after the Effective Date,
the Firm shall fully inform the Service Provider of all professional ethical
responsibilities relating to the Practice of Law (and any changes thereto), as
the same may be applicable to any Mortgage Default Support Services to be
performed by the Service Provider under this Agreement. The Parties will
cooperate to protect and maintain the confidences and secrets of Clients to the
full extent required by any professional ethics rules applicable to the Practice
of Law, however, each Party shall be responsible for any breaches by its
employees of his/her obligation to protect and maintain the confidences and
secrets of any Clients.
     (b) Compliance with Applicable Laws. The Firm shall perform Legal Services
diligently, conscientiously and in a manner consistent with professional and
ethical standards and in compliance with all Applicable Laws, including laws and
professional ethical rules and requirements applying to the legal profession,
and requirements of the Agencies. It is expressly acknowledged by the Parties
that all Legal Services provided by the Firm shall be performed solely by
licensed attorneys or under the direct supervision and control of licensed
attorneys. Each of the attorneys working for the Firm shall be licensed to
practice law in the State of Minnesota, and any other state or federal district
in which such attorney renders Legal Services. The Firm shall require that all
attorneys who are licensed and in good standing as lawyers with the applicable
licensing authorities in one or more states and who perform the Practice of Law
who are employees of the Firm comply with Applicable Laws, including, but not
limited to, all applicable ethical standards and rules of professional
responsibility relating to the Practice of Law.
     4.6 Maintenance of Malpractice Insurance. During the term of this Agreement
and any extensions or renewals thereof, and except as otherwise provided herein,
the Firm shall maintain legal malpractice insurance policies (the “Malpractice
Insurance Policies”) in at least the same amount as provided for by the Firm’s
current Malpractice Insurance Policies issued by an insurance carrier with an
A.M. Best rating of “A” or better. The Firm represents and warrants that the
Malpractice Insurance Policies, as described on Exhibit B hereto, are in full
force and effect and the Firm is not in default under any of them and no claim
for coverage thereunder has been denied under any such current Malpractice
Insurance Policies with respect to any matter. At the request of the Service
Provider from time to time, the Firm shall furnish the Service Provider with a
copy of the certificate of insurance evidencing the coverage under such
Malpractice Insurance Policies and the Firm agrees that no such Malpractice
Insurance Policies may be cancelled or the amount of coverage under such
Malpractice Insurance Policies reduced without thirty (30) days prior written
notice to the Service Provider.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

12



--------------------------------------------------------------------------------



 



     4.7 Email. Subject to the terms of this Agreement, the Firm hereby agrees
that it shall permit each employee of the Service Provider that provides
Mortgage Default Support Services to the Firm during the term of this Agreement
and any extension thereof to use the email domain name “wilfordgeske.com”, or
such other domain name in use by the Firm for the provision of such services;
provided, however, such use shall in no way make any such employee of the
Service Provider be deemed an “employee” of the Firm. Service Provider hereby
agrees that none of its employees that utilize such email address shall be
permitted to provide Mortgage Default Support Services to any other customers of
Service Provider so long as such employees utilize the Firm’s email system under
the Firm’s domain name.
ARTICLE V
AFFIRMATIVE COVENANTS OF THE SERVICE PROVIDER
     5.1 Hiring and Maintenance of Service Provider Workforce; Compensation. The
Service Provider shall employ or otherwise retain and be responsible for
selecting, hiring, training and supervising all personnel necessary or
appropriate for the proper operation of the Service Provider and the provision
of Mortgage Default Support Services to the Firm (the “Service Provider
Workforce”). All employee and employment benefit matters shall be the
responsibility of the Service Provider, including, but not limited to, the
number, nature, type, quality and compensation of the Service Provider Work
Force and all administrative or governmental filings regarding employment. The
Service Provider shall have sole responsibility for the Employee Expenses.
     5.2 Office Products. The Service Provider shall provide all Office Products
to its employees in connection with its obligations under this Agreement, and
shall have sole responsibility for the maintenance and insurance of such
personalty except as otherwise agreed pursuant to Section 4.4 above.
     5.3 Performance of Mortgage Default Support Services. Service Provider
shall perform the Mortgage Default Support Services in a manner consistent with
the historical practices of the Firm and the SOPs. The Service Provider shall
use commercially reasonable efforts to maintain such level of personnel as is
necessary to perform the Mortgage Default Support Services in a manner
consistent with the historical practices of the Firm and the SOPs.
     5.4 Prohibition Against Providing Legal Services. The Parties acknowledge
that the Service Provider is not authorized or qualified to engage in any
activity which under Applicable Laws may only be performed by licensed attorneys
and that nothing herein shall be construed as permitting or authorizing the
Service Provider to provide Legal Services to Clients. Notwithstanding anything
to the contrary in this Agreement, to the extent any act or service required of
the Service Provider is construed or deemed to constitute the provision of Legal
Services, the Service Provider is released from any obligation to provide, and
the Firm shall be deemed not to have requested the Service Provider to provide,
such act or service.
     5.5 Independence. The Firm will be the exclusive provider of Legal Services
to Clients under this Agreement and the Firm shall have complete and absolute
control over the methods by which the Practice of Law is conducted by the Firm.
All matters involving the internal management, control, or finances of the Firm
shall remain the sole responsibility of the
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

13



--------------------------------------------------------------------------------



 



Firm and its shareholders, and the Service Provider shall have no authority
whatsoever over the Firm as it relates to its Practice of Law.
     5.6 Compliance with Applicable Laws. The Service Provider shall at all
times diligently and conscientiously perform the Mortgage Default Support
Services in compliance in all material respects with all Applicable Laws,
including, without limitation, workers compensation, Tax laws, workers health,
welfare and safety laws, overtime laws and all other Applicable Laws relating to
the provision of the Mortgage Default Support Services by the Service Provider
to the Firm.
     5.7 Insurance. Service Provider, at its sole cost and expense, will
maintain appropriate insurance with Commercial General Liability Broad
Form Coverage, including Contractual Liability, Protective Liability,
Professional Errors and Omissions, and Personal Injury/Property Damage Coverage,
in a combined single limit of not less than $1,000,000, covering the Purchased
Assets, all of the Service Provider’s activities on the Leased Real Property (as
defined in the Purchase Agreement) and the provision of Mortgage Default Support
Services to the Firm pursuant to the provisions of this Agreement. A Certificate
of Insurance indicating such coverage will be delivered to the Firm upon
request. The Certificate will (a) indicate that the policy will not change or
terminate without at least thirty (30) days prior written notice to the Firm and
(b) name the Firm as an additional named insured.
     5.8 Confidentiality. The Service Provider shall cause each of its employees
that provide the Mortgage Default Support Services to the Firm to sign an
agreement whereby such employee shall agree to keep confidential the Firm’s and
its Client’s confidential information. Upon request, the Service Provider shall
provide a copy of such agreement to the Firm.
     5.9 Computer System. The Computer System (and, upon the transition to the
Veritas Software in accordance with Section 6.2 below, the software required to
perform the Mortgage Default Support Services) are being provided by the Service
Provider. During the term of this Agreement, the Service Provider shall provide
the Firm with reasonable access to and the use of the Computer System to the
extent needed by the Firm in connection with Legal Services (without infringing
the intellectual property rights of any Person) and will not unreasonably limit,
terminate or otherwise interfere with any access to or use by the Firm, of the
Computer System. Notwithstanding the foregoing, the Firm acknowledges and agrees
that (i) nothing in this Section 5.9 shall be deemed to grant any ownership
interest in the Veritas Software or any other software owned or licensed by the
Service Provider to the Firm, (ii) any and all use or access to the Veritas
Software or any other software owned by the Service Provider during the Term of
this Agreement and any Extended Term thereof shall immediately cease upon any
termination of this Agreement and (iii) nothing in this Section 5.9 shall be
deemed to create any affirmative obligation on the Service Provider’s part to
purchase or acquire any software or assets, or to make any modification thereto.
ARTICLE VI
CERTAIN COVENANTS OF BOTH PARTIES
     6.1 Records. The Parties shall maintain accurate books and records
regarding the provision of Mortgage Default Support Services to the Firm by the
Service Provider, in
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

14



--------------------------------------------------------------------------------



 



compliance with all Applicable Laws, and shall retain such records for not less
than five (5) years or for such longer period as may be required under
Applicable Law, including any securities laws applicable to Service Provider or
its Affiliates.
     6.2 Transition to Veritas. The Service Provider shall use its commercially
reasonable efforts to adapt the Veritas Software for use by the Firm and utilize
the Veritas Software for the benefit of the Firm and its Clients. The Firm shall
use its commercially reasonable efforts to cooperate with the Service Provider
in the adaptation of the Veritas Software for use by the Firm after the
Effective Date. The Service Provider shall not initiate the transition (the
“Transition”) of any Mortgage Default Support Services from the Computer System
unless and until the Service Provider has demonstrated to the Firm’s reasonable
satisfaction that transition of new Client files to the Veritas Software and the
Veritas System will not negatively impact the Firm’s provision of Legal Services
to its Clients, including, without limitation, the quality, timeliness and
accuracy thereof, in accordance with a testing, acceptance and transition plan
(the “Transition Plan”) agreed to by and between the Firm and the Service
Provider.
     6.3 No Use of Party or Client Name. Except as otherwise provided herein,
neither Party. without prior written consent of the other Party, will use, in
any advertising or promotional material or promotional media, the other Party’s
name or logo or the name or logo of any Affiliate of the other Party, or
otherwise identify the other Party or any Client.
ARTICLE VII
CONFIDENTIALITY; INTELLECTUAL PROPERTY
     7.1 Protection of the Service Provider’s Confidential Information.
     (a) Confidential Information. All confidential information, proprietary
information and rights, and trade secrets of the Service Provider (the “Service
Provider Confidential Information”), shall be safeguarded and treated as
confidential by the Firm. Service Provider Confidential Information includes,
but is not limited to, records, files, electronic records, documents, bulletins,
publications, manuals, financial data and information, marketing plans and
proposals, accounting control procedures and any information relating to and
concerning the identity of customers, prospects, suppliers, employees and manner
of operations of the Service Provider. Service Provider Confidential Information
shall also include specifications, software code (including, but not limited to,
the Veritas Software program owned by the Service Provider), design, materials,
documentation, flow charts, diagrams, schematics, data, databases, and business
and production methods and techniques of the Service Provider and all other
confidential information, proprietary information and rights, and trade secrets
of the Service Provider.
     (b) Nondisclosure of Confidential Information. The Firm recognizes and
acknowledges that the Service Provider Confidential Information is valuable,
special and unique and that the protection of Service Provider Confidential
Information is critical to the Service Provider and its ability to maintain its
competitive advantage over its competitors. In furtherance thereof, the Firm
shall use Service Provider Confidential Information solely in conjunction with
this Agreement. Without the express written consent of the Service Provider, the
Firm shall not
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

15



--------------------------------------------------------------------------------



 



at any time disclose Service Provider Confidential Information to any Person
except in furtherance of this Agreement.
     (c) Disclosure under Court Order. Notwithstanding the foregoing
restrictions, the Firm may use and disclose any Service Provider Confidential
Information to the extent required by an order of any court or other
governmental authority, but only after the Service Provider has been so notified
and has had the opportunity, if possible, to obtain reasonable protection for
such information in connection with such disclosure. The Firm shall cooperate
fully with the Service Provider at the Service Provider’s expense in connection
with obtaining any protective order or other appropriate remedy.
     7.2 Protection of Firm Confidential Information.
     (a) Confidential Information. All confidential information, proprietary
information and rights and trade secrets of the Firm (“Firm Confidential
Information”), shall be safeguarded and treated as confidential by the Service
Provider. Firm Confidential Information includes, but is not limited to any
records, files, electronic records, documents, bulletins, publications, manuals,
financial data and information, marketing plans and proposals, accounting
control procedures, information relating to Clients, customers, prospects,
suppliers, employees and manner of operations of the Firm, and any information
of or pertaining to a Client that is confidential or privileged pursuant to any
contract, statute, regulation, rule, code or legal precedent. Firm Confidential
Information shall also include specifications, software code, design, materials,
documentation, flow charts, diagrams, schematics, data, databases and business
and production methods and techniques of the Firm and all other confidential
information, proprietary information and rights and trade secrets of the Firm.
     (b) Nondisclosure of Confidential Information. The Service Provider
recognizes and acknowledges that Firm Confidential Information is valuable,
special and unique and that the protection of Firm Confidential Information is
critical to the Firm. In furtherance thereof, the Service Provider shall use
Firm Confidential Information solely in conjunction with this Agreement. Without
the express written consent of the Firm, the Service Provider shall not at any
time disclose Firm Confidential Information to any Person except in furtherance
of this Agreement.
     (c) Disclosure under Court Order. Notwithstanding the foregoing
restrictions, the Service Provider may use and disclose any Firm Confidential
Information to the extent required by an order of any court or other
governmental authority, but only after the Firm has been so notified and has had
the opportunity, if possible, to obtain reasonable protection for such
information in connection with such disclosure. The Service Provider shall
cooperate fully with the Firm in connection with obtaining any protective order
or other appropriate remedy.
     7.3 Confidentiality of Third Party Information.
     (a) Confidentiality of Third Party Confidential Information. The Parties
recognize that each Party has received and in the future may receive
confidential or proprietary information of Clients and other third parties and
such information is subject to a duty on the part of the recipient to maintain
the confidentiality of such information and to use it only for certain limited
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

16



--------------------------------------------------------------------------------



 



purposes. The Parties agree at all times during the term of this Agreement and
thereafter, to hold in strictest confidence, and not to use, except in
connection with the Firm’s performance of Legal Services, or the performance of
Mortgage Default Support Services by the Service Provider and not to disclose to
any Person, or to use it except as necessary in the Firm’s performance of Legal
Services, or the performance of Mortgage Default Support Services by the Service
Provider, consistent with their respective agreements with, or obligations under
Applicable Law to, such Clients or other third parties.
     (b) Covenant Against Disclosure. Each Party agrees to use commercially
reasonable efforts to safeguard the confidential material and to prevent the
unauthorized, negligent or inadvertent use or disclosure thereof.
     7.4 Exceptions to Definition of Confidential Information. Unless the Client
has requested the information be held in confidence and the Firm has a
reasonable belief that the disclosure would not be embarrassing or detrimental
to the Client, the obligations of the Parties to treat any information as
proprietary and confidential under this Article VII shall not apply to
information which (i) is publicly available, (ii) is developed by the Service
Provider or the Firm outside the scope of this Agreement or any agreement with a
Client, or (iii) is obtained from third parties that is not bound, to the
knowledge of the receiving party, by an obligation of confidentiality.
     7.5 Remedies. The Parties acknowledge that disclosure of any confidential
material could give rise to irreparable injury to the Parties and that such
injury may be inadequately compensable in damages. Accordingly, the Firm or the
Service Provider, as applicable, may seek injunctive relief against the breach
or threatened breach of the undertakings set forth in Sections 7.1, 7.2 and 7.3.
This relief shall not be exclusive of, and shall be in addition to, any other
remedies available at law or equity.
     7.6 Ownership of Intellectual Property. The Firm acknowledges and agrees
that the Service Provider owns the worldwide right, title, and interest in and
to any and all of the Service Provider’s inventions, original works of
authorship, findings, conclusions, ideas, data, databases, flowcharts, scripts,
discoveries, developments, concepts, improvements, techniques, processes and
know-how, whether or not patentable or registrable under copyright or similar
laws, created or developed or licensed or purchased by Service Provider prior to
the date of this Agreement, which relate to the provision of Mortgage Default
Support Services including all patent rights, copyrights, trademarks, know-how
and trade secrets, or other intellectual property rights related thereto and all
modifications, improvements or changes thereto (the “Service Provider
Intellectual Property”). Notwithstanding the foregoing, the Parties acknowledge
and agree that the Service Provider Intellectual Property shall not include any
confidential information, proprietary information and rights and trade secrets
which were Excluded Assets under the Purchase Agreement and nothing in this
Section 7.6 shall prohibit the Firm’s ability to use any such Excluded Assets in
the Practice of Law.
     7.7 License of the Service Provider Intellectual Property. During the term
of this Agreement, the Service Provider hereby grants the Firm a nonexclusive,
worldwide, and royalty-free license to use the Service Provider Intellectual
Property for the benefit of Clients, subject to the following terms, conditions,
and restrictions:
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

17



--------------------------------------------------------------------------------



 



     (a) The license granted pursuant to this Section 7.7 authorizes only the
Firm and its authorized employees and any agents or contractors to use the
Service Provider Intellectual Property.
     (b) No part or portion of the Service Provider Intellectual Property may be
sublicensed, copied, reproduced or duplicated by any means, or translated into
machine language by the Firm, without the prior express written permission of
the Service Provider, except that the Firm may make those copies of the Service
Provider Intellectual Property necessary for non-productive back-up purposes
only.
     (c) The Firm’s right to use the Service Provider Intellectual Property
under the terms of this Agreement shall commence on the Effective Date and shall
continue until the termination of this Agreement.
     7.8 Disclosure. Notwithstanding anything in this Agreement which may imply
the contrary, the Service Provider and its Affiliates may (i) disclose the
existence of this Agreement and the terms and conditions hereof and/or (ii) file
a copy of this Agreement, to the extent reasonably determined to be required by
applicable law, including, but not limited to, any applicable securities laws.
ARTICLE VIII
RESTRICTIVE COVENANTS
     8.1 Restrictive Covenants of the Firm. As additional consideration for the
Service Provider entering into this Agreement with the Firm and as additional
consideration for the Service Provider to purchase the Purchased Assets and to
assume the Assumed Liabilities from the Firm pursuant to the Purchase Agreement,
the Firm and the Restricted Parties covenant with the Service Provider as
follows (with such covenants being collectively referred to below as the
“Restrictive Covenants”):
     (a) Non-Compete. During the term of this Agreement (including any
extensions or renewals thereof), and for a period of two (2) years following
termination of this Agreement (the “Restricted Period”), none of the Firm, any
Restricted Party or any of their respective Affiliates shall directly or
indirectly, without the prior written consent of the Service Provider, purchase,
join, control, invest in, organize, start or form, or contract with, any
business or Person that will provide Mortgage Default Support Services anywhere
in the States of Minnesota, Illinois, Indiana, Kentucky, Michigan and Wisconsin
(the “Territory”). In addition, during the Restricted Period, the Firm shall be
prohibited from effecting a merger or consolidation of the Firm with or into any
other entity which is effected with a principal purpose of acquiring Mortgage
Default Support Services capabilities for the Firm. Notwithstanding the
foregoing, nothing contained in this Section 8.1(a) shall restrict in any way,
the Firm’s or any Restricted Party’s ability to itself provide or perform Legal
Services or Mortgage Default Support Services to Clients of the Firm or such
Restricted Party.
     (b) Non-Solicitation. During the Restricted Period, without the prior
written consent of the Service Provider, none of the Firm, any Restricted Party,
or any of their respective Affiliates shall, direct or indirectly, whether alone
or in connection with any other Person, hire,
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

18



--------------------------------------------------------------------------------



 



recruit or employ, or solicit or otherwise seek to hire, recruit, or employ, any
employee or independent contractor of the Service Provider (i) who is then
employed or engaged by the Service Provider or (ii) who was employed or engaged
by the Service Provider within the six (6) month period prior to such contact.
     (c) Restrictive Covenants of the Service Provider. During the term of this
Agreement (including any extensions or renewals thereof), and for a period of
one (1) year following termination of this Agreement, neither the Service
Provider ors its Affiliates shall, directly or indirectly, whether alone or in
connection with any other Person, hire, recruit or employ, or solicit or
otherwise seek to hire, recruit, or employ, any employee of the Firm (i) who is
then employed or engaged by the Firm or (ii) who was employed or engaged by the
Firm within the six (6) month period prior to such contact.
     8.2 Blue-Pencil. If any court of competent jurisdiction or any other
Governmental Body (as defined in the Purchase Agreement) shall at any time deem
the term of any particular restrictive covenant contained in Section 8.1 or 8.2
too lengthy or the Territory too extensive, the other provisions of this
Article 8 shall nevertheless stand, and the Restricted Period and/or the
Territory shall be reduced to such duration or size as such court or
Governmental Body shall determine to be permissible.
     8.3 Remedies. Each Party acknowledges that any breach of any of the
restrictive covenants could give rise to irreparable injury to the other Party
and that such injury may be inadequately compensable in damages. Accordingly,
the Parties agree that any Party may obtain injunctive relief against the breach
or threatened breach of the undertakings set forth in Sections 8.1 or 8.2 by the
other Party without the posting of any bond or other security. This relief shall
not be exclusive of, and shall be in addition to, any other remedies available
at law or equity.
ARTICLE IX
TERM AND TERMINATION
     9.1 Initial Term. The initial term of this Agreement shall be for a period
of fifteen (15) years, commencing as of the date hereof and ending at midnight
on the fifteenth anniversary of the date hereof (the “Initial Term”).
     9.2 Automatic Ten Year Extensions. This Agreement shall be automatically
extended for up to two (2) separate and successive ten (10) year periods (with
each such successive ten (10) year period being referred to herein as an
“Extended Term”) unless, and only if at least one (1) year prior to the
expiration of the Initial Term or, if applicable, at least one (1) year prior to
the expiration of the Extended Term then in effect, either party shall give the
other written notice of its intention not to extend the Initial Term or, if
applicable, the Extended Term then in effect.
     9.3 Termination for Breach. Upon any Party hereto (the “Non-breaching
Party”) becoming aware of a Material Breach of this Agreement by any other Party
(the “Breaching Party”), the Non-breaching Party shall provide to the Breaching
Party a written notice describing such Material Breach. The Breaching Party
shall have a sixty (60) day period within which to cure such breach. If the
Breaching Party has not cured such Material Breach within such period, the
Non-breaching Party may terminate this Agreement upon 180 days notice. Nothing
in this
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

19



--------------------------------------------------------------------------------



 



Section 9.3 shall prejudice or otherwise restrict the Non-breaching Party in the
exercise of any of its other remedies under this Agreement or Applicable Law.
Notwithstanding the foregoing, if the Service Provider is the Non-Breaching
Party and desires to terminate this Agreement pursuant to this Section 9.3 upon
a Monetary Default Event (as hereinafter defined) by the Firm, then the Service
Provider may immediately terminate this Agreement upon written notice to the
Firm. For purposes of this Agreement, a “Monetary Default Event” shall be deemed
to have occurred if, at any time during the term of this Agreement, the Firm
fails to pay any amount owed to Service Provider pursuant to this Agreement,
that is undisputed between the parties, and is outstanding for a period in
excess of ninety (90) days.
     9.4 Termination for Failure to Agree Upon an Amended Fee Schedule. The
Service Provider may terminate this Agreement upon 180 days written notice to
the Firm any time after the parties hereto have failed to agree upon an Amended
Fee Schedule.
     9.5 Termination for Insolvency. In the event a Party shall become
Insolvent, the other Party hereto may immediately terminate this Agreement upon
written notice to the Insolvent party.
     9.6 Provisions Applicable Upon Any Termination of this Agreement.
     (a) Payment of Fees. Notwithstanding any contrary provision contained in
this Agreement, upon the expiration of the Initial Term or any Extended Term of
this Agreement, or upon any earlier termination of this Agreement pursuant to
any of the termination provisions contained in this Agreement, the Service
Provider shall continue to collect and receive all compensation, reimbursement,
and payment due for all Mortgage Default Support Services provided prior to the
effective date of the expiration or the termination of this Agreement.
     (b) Service Provider Proprietary Information. Upon any termination of this
Agreement, the Firm shall immediately discontinue the use of and shall promptly
return all Service Provider Confidential Information that has been made
available to the Firm by reason of participation herein and shall return all
such property, together with any copies thereof in its possession, to the
Service Provider.
     (c) Firm Proprietary Information. Upon any termination of this Agreement,
the Service Provider shall immediately discontinue the use of and shall promptly
return all Firm Confidential Information and all Client Third Party Confidential
Information that has been made available to the Service Provider by reason of
participation herein and shall return all such property, together with any
copies thereof in its possession, to the Firm.
     (d) Access to Records. The Firm shall provide to the Service Provider
access, at reasonable times and upon reasonable request, to records relating to
the Legal Services provided in connection with any Mortgage Default Support
Services the Service Provider performed for the Firm, for a period ending one
year after the later of (i) expiration of the applicable statute of limitations
for any claim which may be asserted against the Service Provider arising from
the activities pursuant to this Agreement, or (ii) conclusion of all matters
relating to such claim.
     (e) Return of Work Product. Upon termination of this Agreement, or upon any
Client’s earlier request, the Firm will require, and the Service Provider will
cooperate with the
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

20



--------------------------------------------------------------------------------



 



Firm in ensuring, that all Work Product and Work-in-Process, or any lesser part
designated by the Firm or any Client in writing, shall be returned by the
Service Provider to the Firm or such Client (it being understood and agreed that
the Service Provider shall have no obligation to return its internal work
product (not the work product developed for Clients) arising out of its
clerical, technical, administrative and other non-legal services performed by it
pursuant to the terms hereof, such as employment records relating to Service
Provider’s employees).
     9.7 Post-Termination Services.
     (a) Continued Services. Upon the termination of this Agreement in
accordance with Sections 9.3, 9.4 or 9.5 (the effective date of such termination
being referred to herein as the ”Termination Date”), the Service Provider shall
continue to provide Mortgage Default Support Services to the Firm with respect
to the Client matters and files on which it is then working. The Service
Provider shall provide such Mortgage Default Support Services pursuant to this
Section 9.7 until the earlier of (i) one year from the Termination Date and
(ii) the date that the Firm is able to engage a third party other than the
Service Provider to provide such Mortgage Default Support Services.
     (b) Payment for Continued Services. The Service Provider shall receive
payment for the provision of Mortgage Default Support Services pursuant to this
Section 9.7 at the same rate as that paid by the Firm immediately prior to the
Termination Date for so long as the Service Provider is providing Mortgage
Default Support Services pursuant to Section 9.7(a).
     (c) Release of Restrictive Covenants. Upon the termination of this
Agreement (and such termination is not contested) for any reason other than by
the Service Provider under Section 9.3 in connection with a Material Breach by
the Firm, the Firm and the Restricted Parties shall be released from any further
obligations with respect to the Restrictive Covenants set forth in Article VIII
of this Agreement. Upon the termination of this Agreement (and such termination
is not contested) for any reason other than by the Firm under Section 9.3 in
connection with a Material Breach by the Service Provider, any exclusivity
obligation of the Service Provider pursuant to Section 2.4, as well as the
restrictive covenants set forth in Section 8.1(c), shall immediately terminate.
ARTICLE X
CHANGES
     10.1 Changes. In the event (a) any Applicable Laws or any interpretations
thereof, or any requirements of Clients, Agencies or Investors at any time
during the term of this Agreement are modified, implemented, threatened to be
implemented, or determined to prohibit, restrict or in any way materially change
the method of providing or paying for Mortgage Default Support Services as
described in or contemplated by this Agreement, or (b) the manner of providing
Mortgage Default Support Services, including the nature of the relationship or
services involved in foreclosures that are the subject of the Mortgage Default
Support Services, is required to change in any material respect to meet market
demands for services of the type rendered by the Firm, which change, in either
case has or could reasonably be expected to have a material adverse effect on
the ability of either the Firm or the Service Provider to engage in commercial
activity consistent with and in furtherance of its business plans (all of the
foregoing being
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

21



--------------------------------------------------------------------------------



 



hereinafter collectively referred to as “Changes,” and individually, a
“Change”), then the parties to this Agreement shall negotiate in good faith to
amend this Agreement as necessary to provide for procurement of services and
payment hereunder, while at the same time preserving the economic expectations
of the Parties as set forth herein, to the fullest extent reasonably possible.
To the extent any act or service required of the Service Provider in this
Agreement should be construed or deemed, by any Applicable Law, governmental
authority, agency or court to constitute the provision of Legal Services, the
performance of said act or service by the Service Provider shall be deemed
waived and forever unenforceable and the provisions of this Section 10.1 shall
be applicable. Neither party shall claim or assert illegality as a defense to
the enforcement of this Agreement or any provision hereof; instead, any such
purported illegality shall be resolved pursuant to the terms of this
Section 10.1.
ARTICLE XI
INDEPENDENT RELATIONSHIP
     11.1 Independent Contractor Status. Each of the Parties acknowledges that
each is an independent contractor and not an agent, employee or representative
of the other. This Agreement shall not create any partnership or joint venture
between the parties.
     11.2 No Referral Arrangements. The Parties hereby acknowledge and agree
that no benefits to the Service Provider hereunder require or are in any way
contingent upon the recommendation, referral or any other arrangement by the
Service Provider for the provision of any Legal Services or other service
offered by the Firm.
     11.3 No Restriction on the Service Provider Expansion. The Service Provider
may from time to time (i) be engaged by the Firm and any other Person to perform
services which are not included in or related to the Mortgage Default Support
Services, or (ii) invest in or engage in businesses wholly unrelated to the
Mortgage Default Support Services; provided, however, the Service Provider shall
not provide any Legal Services. Nothing in this Agreement shall be construed to
preclude the Service Provider from providing services the same as or similar to
those provided under this Agreement to other customers of the Service Provider
during the term of this Agreement.
     11.4 Referrals From Others than the Firm. Except as otherwise provided in
this Agreement, the Service Provider may from time to time (i) be engaged by
other Persons to perform Mortgage Default Support Services; (ii) enter into
agreements similar to this Agreement with other Persons; and (iii) enter into
co-engagements with other law firms which will provide Legal Services for the
Service Provider customers, in all cases without the necessity of obtaining
approval from the Firm.
ARTICLE XII
INDEMNIFICATION; LIMITATIONS OF LIABILITY
     12.1 No Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SIMILAR DAMAGES EVEN
IF THE LIKELIHOOD OF SUCH DAMAGES IS KNOWN TO SUCH PARTY (EXCEPT WITH RESPECT TO
DAMAGES ARISING FROM FRAUD OR
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

22



--------------------------------------------------------------------------------



 



ANY WILLFUL OR INTENTIONAL BREACH OF THIS AGREEMENT BY ANY PARTY AS DETERMINED
BY A NON-APPEALABLE ORDER OF ANY COURT OF COMPETENT JURISDICTION OR ANY OTHER
GOVERNMENTAL BODY).
     12.2 Costs of Enforcement. If either Party files suit in any court against
the other Party to enforce the terms of this Agreement against the other Party
or to obtain performance by the other Party hereunder, the Prevailing Party will
be entitled to recover all reasonable costs, including Reasonable Attorneys’
Fees, from the other Party as part of any judgment in such suit. The term
“Prevailing Party” shall mean the Party in whose favor final judgment after
appeal (if any) is rendered with respect to the claims asserted in the
complaint.
     12.3 Force Majeure. No Party hereto shall be liable for delay or default in
performing hereunder (other than a delay or default in payment of any monies due
to the other Party) if such performance is delayed or prevented by a Force
Majeure Condition.
     12.4 Indemnification of the Firm by the Service Provider. Subject to the
limitations of Sections 12.1 and 12.7, the Service Provider shall indemnify,
defend and hold harmless the Firm and its respective officers, directors,
employees, members, and equityholders from and against any claims, damages,
losses, liabilities, costs and expenses, including reasonable attorney’s fees
(collectively, the “Firm Damages”) incurred in connection with the (i) failure
of the Service Provider to perform the Mortgage Default Support Services in
accordance with this Agreement, including from the negligence of the Service
Provider, administrative errors and omissions, or otherwise, including any Firm
Damages incurred by the Firm arising out of or in any way related to the Service
Provider’s obligations under Article V above and (ii) any breach of this
Agreement by the Service Provider; provided, however, that the Service Provider
will not be liable for indemnification hereunder to the extent that the claim,
damage, loss, liability, or expense results primarily from the willful
misconduct or negligence of the Firm; and provided, further, that the maximum
obligations for Firm Damages under this Section 12.4 shall be limited to Five
Hundred Thousand Dollars ($500,000) per action or omission that gives rise to
any such indemnification claim and an aggregate cap totaling Five Million
Dollars ($5,000,000) during the Initial Term and any Extended Term; provided,
however, that any such aggregate cap shall not apply to any intentional or
willful breach by the Service Provider of its obligations under this Agreement
(as determined by a non-appealable order of any court of competent jurisdiction
or other Governmental Body). Such right of indemnification under this
Section 12.4 will survive the termination of this Agreement.
     12.5 Indemnification of the Service Provider by the Firm. Subject to the
limitations of Sections 12.1 and 12.7, the Firm acknowledges that the Firm is
responsible for the supervision, as may be required by Applicable Law, of the
employees of the Service Provider providing Mortgage Default Support Services to
the Firm on behalf of the Clients pursuant to this Agreement. The Firm shall
indemnify, defend and hold the Service Provider and its respective officers,
directors, employees, members, and partners harmless from and against any
claims, damages, losses, liabilities, costs and expenses, including reasonable
attorney’s fees which may be imposed upon, incurred by or asserted against the
Service Provider or such other indemnified Persons in any manner relating to or
arising out of (i) the provision of Mortgage Default Support Services by the
Service Provider to the Firm pursuant to this Agreement in connection with the
failure of an attorney employed by the Firm to reasonably or properly supervise
the employees of
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

23



--------------------------------------------------------------------------------



 



the Service Provider (consistent with the SOPs established by the Parties from
time to time) or as a result of complying with such supervising attorney’s
direction or supervision, (ii) any breach of, or default under, any Engagement
Letter by the Firm, or (iii) any breach of this Agreement by the Firm; provided,
however, that the Firm will not be liable for indemnification hereunder to the
extent that the claim, damage, loss, liability, or expense results primarily
from the willful misconduct or negligence of the Service Provider. Such right of
indemnification under this Section 12.5 will survive the termination of this
Agreement, and shall be limited to Five Hundred Thousand Dollars ($500,000) per
action or omission that gives rise to any such indemnification claim and an
aggregate cap totaling Five Million Dollars ($5,000,000) during the Initial Term
and any Extended Term, provided, however, that any such aggregate cap shall not
apply to any intentional or willful breach by the Firm of its obligations under
this Agreement (as determined by a non-appealable order of any court of
competent jurisdiction or other Governmental Body) .
     12.6 Indemnification Procedures. Promptly upon becoming aware of any matter
which is subject to the provisions of Sections 12.4 or 12.5 (a “Claim”), any
party seeking indemnification (an “Indemnified Party”) must give notice of the
Claim to the other Party (the “Indemnifying Party”), accompanied by a copy of
any written documentation regarding the Claim received by the Indemnified Party.
The Indemnified Party shall also provide reasonable cooperation and information
to assist the Indemnifying Party in the defense or settlement of any Claim. If
the Indemnified Party fails to notify the Indemnifying Party of the Claim
promptly or to provide reasonable cooperation and information to defend or
settle the Claim, the Indemnifying Party shall not be required to indemnify the
Indemnified Party to the extent that such failure prejudices the Indemnifying
Party’s ability to defend or settle the Claim. The Indemnifying Party, at its
sole option, may take whatever action it deems reasonable and appropriate in the
handling, defense, or settlement of any Claim, subject to the terms of any
applicable insurance policy. The Indemnifying Party will notify the Indemnified
Party in writing of any proposed settlement of a Claim, and shall not settle any
Claim without the prior written consent, which such consent shall not be
unreasonably withheld, of the Indemnified Party unless such settlement includes
an unconditional release of all liability of the Indemnified Party with respect
thereto. The Indemnified Party shall not settle any Claim without the prior
written consent of the Indemnifying Party.
     12.7 Limitation on Indemnification. No claim for indemnification by an
Indemnified Party pursuant to Sections 12.4 or 12.5 shall be payable unless and
until the aggregate amount of all Damages incurred by the Indemnified Party
under Sections 12.4 or 12.5 exceeds Twenty-Five Thousand Dollars ($25,000.00),
after which the Indemnified Party may seek indemnification for the full amount
of such claims.
     12.8 Sole and Exclusive Remedy. Except with respect to actions for specific
performance or injunctive relief, notwithstanding anything to the contrary in
this Agreement and except with respect to any willful or intentional breach of
this Agreement (as determined by a non-appealable order of any court of
competent jurisdiction or other Governmental Body) , the Parties agree that the
indemnification set forth in this Article XII shall be the sole and exclusive
remedy for breaches of the representations, warranties, covenants and agreements
described in this Agreement.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

24



--------------------------------------------------------------------------------



 



ARTICLE XIII
MISCELLANEOUS
     13.1 No Other Agreement. The terms and conditions set forth in this
Agreement are those adopted by the Parties after extensive study and discussion
and supersede all other agreements, contracts, statements, courses of conduct,
and expressions of intent which may have previously existed between the Parties
with respect to the provision of Mortgage Default Support Services by the
Service Provider to the Firm. This Agreement, including the appendices,
Schedules and Exhibits attached hereto and made a part hereof for all purposes,
represents the entire agreement between the Parties with respect to the subject
matter herein.
     13.2 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally; (b) sent by registered or certified mail, return receipt requested,
postage prepaid; or (c) sent by next-day or overnight courier or delivery to the
applicable address set forth below, as set forth below or, in each case, at such
other address as may be specified in writing to the other Party:

     
If to the Service Provider:
  If to Firm:
 
   
American Processing Company, LLC
  Wilford & Geske
c/o Dolan Media Company
  Attention: Lawrence A. Wilford and James A Geske
Attn : James P. Dolan
  7650 Currell Boulevard, Suite 300
1200 Baker Building
  Woodbury, Minnesota 55125
706 Second Avenue South
  Fax: (651) 209-3339
Minneapolis, Minnesota 55402
Fax: (612) 317-9434
Email: jim.dolan@dolanmedia.com
  Email: lwilford@wilfordgeske.com;
jgeske@wilfordgeske.com
 
   

   
 
   
with a copy to:
  with a copy to:
 
   
Katten Muchin Rosenman LLP
  Thomas J. Shroyer, Esq./ Arthur W. Dickinson,
Attn: Walter S. Weinberg
  Esq.
525 West Monroe Street
  90 South Seventh Street, Suite 4800
Chicago, Illinois 60661-3693
  Minneapolis, MN 55402
Fax: (312) 577-8771
  Fax: (612) 877-5999
Email: walter.weinberg@kattenlaw.com
  Email: shroyert@moss-barnett.com;
 
  dickinsona@moss-barnett.com

     All such notices, requests, demands, waivers and other communications shall
be deemed to have been received (x) if by personal delivery, on the date after
such delivery, (y) if by certified or registered mail, on the third business day
after the mailing thereof or (z) if by next-day or overnight courier or
delivery, on the date of such delivery.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

25



--------------------------------------------------------------------------------



 



     13.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota without giving effect to its
conflict of laws principles.
     13.4 Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect the meaning or interpretation
of any provision of this Agreement, and all provisions of this Agreement will be
enforced and construed as if no caption had been used in this Agreement.
     13.5 Severability. If any covenant, agreement, provision or term of this
Agreement is held to be invalid for any reason whatsoever, then such covenant,
agreement, provision or term will be deemed severable from the remaining
covenants, agreements, provisions and terms of this Agreement and will in no way
affect the validity or enforceability of any other provision of this Agreement.
     13.6 Due Authorization. Each Party warrants that the terms of this
Agreement and its execution, delivery and performance have been duly authorized
and approved by all necessary action of such Party.
     13.7 Counterparts. The Parties may execute this Agreement in separate
counterparts, each of which shall be deemed an original and all of which
together will constitute one and the same instrument. To the extent signed and
delivered by means of a facsimile machine or other electronic transmission
(including transmission in portable document format by electronic mail), this
Agreement shall be treated in all manners and respects and for all purposes as
an original and shall have the same binding legal effect as if it were the
original signed version thereof delivered in person. None of the undersigned
shall raise the use of a facsimile machine or other electronic transmission to
deliver a signature or the fact that such signature was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission as a defense to the enforceability of this Agreement and each of
the undersigned forever waives any such defense.
     13.8 Amendments; Waivers. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Neither the waiver by either of the
Parties of a breach of or a default under any of the provisions of this
Agreement, nor the failure by either of the Parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.
     13.9 No Third Party Beneficiaries Nothing in this Agreement shall confer
any rights upon any Person (except for Persons entitled to indemnification
hereunder) other than the Parties and their respective successors and permitted
assigns.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

26



--------------------------------------------------------------------------------



 



     13.10 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Firm and Service Provider and their respective successors and
assigns; provided no such assignment shall relieve the assignor of its duties
under this Agreement. Without limiting the foregoing, the Parties agree that
neither this Agreement, nor any duties or obligations under this Agreement,
shall be assigned or transferred by either party without the prior consent of
the other.
     13.11 No Strict Construction; Interpretation. The language used in this
Agreement will be deemed to be the language chosen by the Parties to express
their mutual intent and no rule of strict construction will be applied against
any Person.
     13.12 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
     13.13 Specific Performance. In addition to any other remedies available to
a Party pursuant to this Agreement, each of the Parties specifically agrees that
each of the other Parties are entitled to seek specific performance against such
Party to compel a Party to comply with its covenants, obligations and agreements
set forth in this Agreement without the posting of any bond or other security.
The remainder of this page is intentionally left blank.
Signature page follows this page
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned hereby execute this Services Agreement
as of the date first above written.

                  AMERICAN PROCESSING COMPANY, LLC    
 
           
 
  By:
Its:   DOLAN APC LLC
Manager    
 
           
 
  By:   /s/ Scott J. Pollei    
 
           
 
  Name:   Scott J. Pollei    
 
  Title:   Vice President    
 
                WILFORD & GESKE    
 
           
 
  By:   /s/ Lawrence A. Wilford    
 
           
 
  Name:   Lawrence A. Wilford    
 
  Its:   President    
 
                The undersigned hereby execute this Services         Agreement
solely for purposes of making the         commitments set forth in Article VIII
(Restrictive         Covenants).    
 
                /s/ Lawrence A. Wilford                   Lawrence A. Wilford,
individually    
 
                /s/ James A. Geske                   James A. Geske,
individually    

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

28



--------------------------------------------------------------------------------



 



Exhibit A
Summary of Services
The Firm daily receives new files from its Clients, indicating, among other
things, the name of the debtor, the collateral to be foreclosed and other
related information relating to the Client’s debtor and the proposed Legal
Services to be performed by the Firm.
The Firm will then request Services from Service Provider with respect to each
file, depending upon the type of file.
The Services for any particular file may include, without limitation,
a. entering each debtor’s information into the Computer System pending the
transition to the Service Provider’s Veritas Software running on Service
Provider’s computer system (the “Veritas System”), at which time, the debtor’s
information shall be entered on the Service Provider’s computer system;
b. generating draft letters, communications, proofs of claim, notices, reports
and pleadings appropriately related to the file on forms approved in advance by
attorneys of the Firm;
c. obtaining appropriate title searches and other such reports from third-party
providers as appropriate relating to the file;
d. obtaining and scheduling service of process, posting and newspaper
publication services from third-party providers as appropriate relating to the
file;
e. scheduling court hearings and other appropriate proceedings relating to the
file;
f. obtaining and scheduling auction services and other appropriate matters
relating to the file;
g. preparing drafts of communications to Clients from the Firm relating to the
file; and
h. providing invoicing services to the Firm with respect to services provided to
Clients, in accordance with the Firm’s current and historical practice; and
i. providing accounts receivable management and collections (not including any
Legal Services with respect thereto), and, upon the request of the Firm,
providing financial accounting services to the Firm; and
j. providing the Computer System and other software and computer systems
(including implementation of the Veritas Software computer software package):
(a) necessary for the Services Provider to provide the Mortgage Default Support
Services to the Firm; and (b) and as necessary for the Firm to provide Legal
Services to its Clients.
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

29



--------------------------------------------------------------------------------



 



Exhibit B
Description of Malpractice Insurance Policies
Minnesota Lawyers Mutual, Lawyers Professional Liability Policy, Policy
No. 23828 02
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT; [***] DENOTES
OMISSIONS.

30